 
Green D Plus Nano Cavitation Reactor Skid System
 

--------------------------------------------------------------------------------



CONFIDENTIAL


MARKETING & TECHNOLOGY
LICENSE AGREEMENT


Between
 
CAVITATION TECHNOLOGIES, INC.
 
and


n.v. DESMET BALLESTRA GROUP s.a.,


January 15, 2010
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



Preamble
 
1
     
Article I  Definitions
 
1
1.01  Defined Terms.
 
1
     
Article II  Licensor Grant to Licensee
 
1
2.01  Scope of Grant:
 
1
2.02  Limitations; Prohibitions.
 
2
     
Article III  Orders and User Licenses; Testing and Maintenance
 
2
3.01  Reactor Skid Orders; Site User Licenses
 
2
3.02  Delivery of Reactor Skid(s)
 
3
3.03  Startup and Testing
 
3
3.04  Quality Control; Manuals
 
3
3.05  Maintenance of Units/Equipment
 
3
     
Article IV  Technical Assistance and Support
 
3
4.01  Scope of Services
 
3
4.02  Training Expenses
 
3
     
Article V  Inventions or Improvements
 
4
5.01  Licensor Inventions or Improvements
 
4
5.02  Licensee Inventions or Improvements
 
4
5.03  Ownership; Grant of License
 
4
     
Article VI  Ownership of Property; Patent Filings
 
5
6.01  Ownership of Property
 
5
6.02  Additional Patent Filings
 
5
     
Article VII  Lease Payments and Other Payments
 
5
7.01  Lease Payments
 
 5
7.02  Pilot Test Units; Costs-
 
5
7.03  Payment Procedure
 
5
     
Article VIII  Assignments and Transfers
 
5
8.01  Non-Transferability
 
5
8.02  Transfer to New Site User
 
5
     
Article IX  Duration and Termination
 
6
     
9.01  Term and Duration
 
6
9.02  Termination for Material Default
 
6
9.03  Effect of Expiration/Termination
 
6
     
Article X  Confidentiality and Non-Disclosure
 
6
10.01  Confidentiality and Non-Disclosure
 
6
     
Article XI  Use of Names, Marks and Logos
 
7
11.01  Licensor’s Name, Marks and Logos
 
7
11.02  Licensee’s Name, Marks and Logos
 
7
11.03  Licensor Branding Requirements
 
7

 
-ii-

--------------------------------------------------------------------------------


 
Article XII  Notices
8
12.01  Notices
8
   
Article XIII  Content of Agreement; Schedules
8
13.01  Integrated Documents
8
   
Schedule A  Definitions
A-1
Article 1.  Defined Terms
A-1
   
Schedule B  General Terms and Conditions
B-1
Article 1.  Warranties; Performance Guarantee; Limitations on Liability.
B-1
1.01  Licensor’s Warranties; Limitations
B-1
1.02  Licensee’s Warranties; Remedies
B-1
1.03  Performance Guarantee
B-1
1.04  Limitation on Damages
B-1
   
Article 2.  Indemnification
B-2
2.01  Licensor’s Indemnity
B-2
2.02  Licensor’s Indemnity; Limitations
B-3
2.03  Licensee’s Indemnity
B-3
2.04  Licensee’s Indemnity; No Insurance Limitation
B-3
2.05  Notice of Claims; Assistance.
B-3
2.06  Settlement and Compromise
B-4
   
Article 3.  Compliance With Law
B-4
301  Compliance; Applicable Law
B-4
   
Article 4  Governing Law and Dispute Resolution
B-4
4.01  Governing Law
B-4
4.02  Dispute Resolution
B-4
   
Article 5.  Additional Provisions.
B-5
5.01  Amendment and Waiver
B-5
5.02  Invalidity
B-5
5.03  Third Parties
B-5
5.04  Relationship of Parties
B-5
5.05  Required Currency
B-5
5.06  Rights, Powers, Remedies Cumulative; Waiver; Time
B-5
5.07  Integration
B-5
5.08  Counterparts
B-5
   
Schedule C  Confirmed Order Form
C-1
Schedule D  Site User License Form
D-1
Schedule E  Licensor’s Technical Support - Rates
E-1
Schedule F  Lease Fees and Payment
F-1
Schedule G  Performance Guarantee
G-1
Schedule H  Patent Rights
H-1

 
-iii-

--------------------------------------------------------------------------------


 
MARKETING & TECHNOLOGY
 LICENSE AGREEMENT


This TECHNOLOGY LICENSE AGREEMENT (“Agreement”) is entered into and made
effective as of this 15th day of January 2010 (“Effective Date”), by and between
CAVITATION TECHNOLOGIES, INC., a Nevada corporation (“Licensor”), and n.v.
DESMET BALLESTRA GROUP s.a., a Belgian corporation (“Licensee”) (the parties
herein sometimes referred to individually a “Party” or collectively as
“Parties”).
 
PREAMBLE


A.  Licensor has developed and owns the Green D Plus Nano Cavitation Reactor
Skid System (the “System”), a proprietary nano-cavitation system comprised of
equipment manufactured to Licensor’s specifications and related proprietary
technology and software used in the process of degumming crude vegetable oils
and other oils related processes; and


B.  Licensee, together with its Affiliates, is a professional engineering firm
engaged in the design and construction of vegetable oil extraction, production
and refining facilities (“Vegetable Oil Processing Facilities”) for third
parties and has requested a license for the limited purpose of (1) marketing
Green D Plus Nano Cavitation Reactor Skid Units (each a “Reactor Skid Unit” or
“Unit”) anywhere in the World, except within the territory of Japan (the
“Licensed Territory”); and (2) incorporating the System into Licensee’s process
design package for Vegetable Oil Processing Facilities; and (3) integrating
Reactor Skid Units supplied by Licensor into Vegetable Oil Processing Facilities
designed and/or supplied, and/or constructed by Licensee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS


1.01 Defined Terms.  Capitalized terms used in this Agreement, including its
preamble and recitals, shall, except where the context otherwise requires, have
the meanings and definitions ascribed to them (with such meanings and
definitions applicable to the singular and plural forms thereof) in Schedule A
hereto.
 
ARTICLE II
LICENSOR GRANT TO LICENSEE


2.01 Scope of Grant.  (a)Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee a limited, exclusive, non-transferable license and
right to market and use the Licensed Technology, including related Improvements
and Inventions, to :


(1) Market Reactor Skid Units that are (1) operated by Site Users for the sole
purpose of producing and/or processing Vegetable Oils, including without
limitation aiding in or facilitating the production of degummed vegetable oils,
either as standalone units or in connection with the operation of Vegetable Oil
Processing Facilities, or in connection with other processes involving or
relating to Vegetable Oils, and (2) located within the Licensed Territory;


(2) Include or incorporate the System into Licensee’s process design packages
for Vegetable Oil Processing Facilities for the purpose of integrating Reactor
Skid Units into or part of Vegetable Oil Processing Facilities or any process or
processing equipment comprising a part thereof; will be installed and operated
within the Licensed Territory for the sole purpose of making or aiding in the
production of oils (triglycerides), including without limitation the production
of degummed vegetable oils, either as stand alone Units or in connection with or
as part of any vegetable oil refining facility or other oils processes.
 
CTI Initials_________  DB Initials ________    
 
1

--------------------------------------------------------------------------------


 
(3) Assist Site Users in the inspection, installation, testing, startup,
operation and maintenance of each Reactor Skid Unit under the terms of this
Agreement and each Site User License.


(b) Except as provided under article V of  this Agreement, the marketing rights
and license granted to Licensee under this Agreement shall not include any
design, fabrication or manufacturing rights in or to the System, or any part
thereof, or in or to any Reactor Skid Unit.  Furthermore, the marketing rights
and license granted to Licensee under this Agreement shall not restrict Licensor
from assisting Licensee in its marketing efforts to maximize the number of Site
User Licenses issued and Systems Leased for benefit of both parties.  In no
event shall Licensor market directly to any competitor of Licensee.


2.02 Limitations; Prohibitions.  (a) Except as expressly authorized or provided
in this Agreement, Licensee shall not (1) deploy or use any Reactor Skid Unit or
the Licensed Technology in any manner that is inconsistent with the grant of
rights specified in Section 2.01 or any other provision of this Agreement, (2)
transfer, distribute, disclose or offer to make available the Licensed
Technology to any Person, whether by assignment, sublicense or otherwise, or
allow any Person access to the Licensed Technology, (3) copy, adapt, reverse
engineer, decompile, disassemble or modify, in whole or in part, any Reactor
Skid Unit or the Licensed Technology (including proprietary software), (4) use
any Skid Reactor Unit (or any component or part thereof) or the Licensed
Technology to create derivative works, or (5) use, copy or reproduce any
Confidential Information for any purpose other than as authorized in this
Agreement or the Secrecy & Non-Disclosure Agreement.


(b) For applications other than degumming of crude Vegetable Oils and other than
any processes involving or relating to the production, processing or treatment
of Vegetable Oils, Licensor hereby retains the right to (1) design, fabricate,
construct, operate, sell and market Reactor Skid Units within the Licensed
Territory, and (2) grant to any Person any license or right to practice the
Licensed Technology for any purpose, including without limitation to design,
fabricate, construct, operate, sell, lease or market Reactor Skid Units in the
Licensed Territory


2.03 Extension to Affiliates


Licensor agrees to grant and does hereby grant to the Licensee the right to
extend to Licensee’s Affiliates all the rights of Licensee under this Agreement,
provided that Licensee promptly notifies Licensor in writing of any such
extension, and the Licensee’s Affiliate concerned agrees to observe and be bound
by all of the obligations of Licensee under this Agreement.


ARTICLE III
ORDERS AND USER LICENSES; TESTING & MAINTENANCE


3.01  Reactor Orders; Site User Licenses.  (a) Subject to the conditions of this
Agreement, Licensee shall be entitled, from time to time, to order from Licensor
one or more Reactor Skid Units that will be installed at or incorporated or
otherwise integrated into Vegetable Oil Processing Facilities designed, and/or
supplied and/or erected, and sold by Licensee.  Each such order shall be in the
form of Exhibit C hereto (each a “Confirmed Order”) and include the information
requested or called for therein.  Licensee shall submit a separate Confirmed
Order for each Reactor Skid Unit.


(b) Each Confirmed Order shall specify the Site User for the Reactor Skid Unit
and shall request that Licensor issue a Site User License to the proposed Site
User(s) for the Unit in accordance with and within the scope of the rights
granted by this Agreement.  Licensor shall not unreasonably withhold any such
requested authorization.  Each Site User License issued to Site Users shall be
substantially in the form of Schedule D hereto.
 
CTI Initials_________  DB Initials ________    
 
2

--------------------------------------------------------------------------------


 
3.02  Shipment of Reactor Skid Unit(s).  Licensor will ship to Site User, as
specified in the Confirmed Order, the Reactor Skid Unit(s) requested in the
Confirmed Order in approximately one hundred twenty (120) days after Licensor
receives (1) a Site User License that has been issued by Licensor and accepted
by the Site User for the Unit, (2) an equipment lease that will be developed and
executed as contemplated in Schedule F hereto, and (3) payment of the first or
initial amount of revenue from lease payments made by the Site User as provided
in Article VII and as will be specified in the equipment lease executed by such
Site User.


3.03  Startup and Testing.  Upon delivery and installation of each Reactor Skid
Unit at the Site Location and prior to any testing or start-up of such Unit,
Licensee and Site User shall examine the Unit to determine its physical
condition and operational status, and its conformity to the Licensor’s Process
Design Package, and shall conduct such testing of the Unit as shall be required
to determine that it is operational and functional.  Licensee shall provide
Licensee with at least seven (7) days advance notice of any scheduled inspection
and testing in order to give Licensor an opportunity to travel to the Site
Location and participate in such inspection and testing.


3.04  Quality Control; Manuals.  (a) Licensee and Site User shall follow and
diligently adhere to all procedures, instructions, specifications and guidelines
provided by Licensor with respect to installation and operation of each Reactor
Skid Unit and in any technical or user manuals developed or prepared by Licensor
and Licensee on a joint and cooperative basis.  Licensee shall provide and
deliver to each Site User a current technical or user manual upon handover of
each Unit to the Site User(s).


(b) Upon Licensor’s request from time to time, Licensee shall deliver to
Licensor suggested or proposed revisions to Licensor’s technical or user manual
developed for the Reactor Skid Units.   Any proposed changed, modifications or
revisions to any technical or user manual for the Units that has been developed
or prepared by Licensee shall require Licensor’s consent before being
implemented or adopted.


3.05  Maintenance of Units/Equipment.  (a) Licensee shall maintain, and shall
require each Site User to maintain, at its expense, each Reactor Skid Unit in
good operating order, repair, condition and appearance, and shall protect each
Unit from deterioration, other than normal and expected wear and tear, and
damage, loss or destruction.  Each Reactor Skid Unit (including component parts
to be incorporated into the Unit) shall be maintained and stored in secure
facilities until the Unit is delivered and installed at the Site Location
designated in the Site User License.


(b) Licensee or Site User shall perform all required calibrations, adjustments
and preventative maintenance on each Reactor Skid Unit in accordance with the
instructions and guidelines set forth in the technical or user manuals provided
by Licensee as required under this Agreement and delivered to Site Users.
ARTICLE IV
TECHNICAL ASSISTANCE AND SUPPORT


4.01 Scope of Services.  Licensor shall provide to Licensee, at the rates and
compensation specified in Exhibit E hereto, any consultation, technical
assistance and support services that Licensee may reasonably request from time
to time, whether by telephone, in written communications, or in person, in (a)
installing, operating or troubleshooting for any Reactor Skid Unit, (b) testing,
startup or maintenance of any Unit or any problems associated therewith, and (c)
providing training to Licensee and/or any Site User (or any of their respective
employees, contractors and representatives).


4.02 Training Expenses.  All expenses of Licensee’s (and any Site User’s)
employees or representatives in attending any training session conducted by
Licensor shall be the responsibility of Licensee or Site User, as the case may
be.  Expenses of Licensor’s employees or representatives engaged in any onsite
training or any training sessions conducted away from Licensor’s offices in
Chatsworth, California, including airfare, meals and lodging, shall, be paid to
Licensor by Licensee in advance or promptly reimbursed to Licensor after such
expenses have been incurred..
 
CTI Initials_________  DB Initials ________    
 
3

--------------------------------------------------------------------------------


 
ARTICLE V
INVENTIONS OR IMPROVEMENTS


5.01 Licensor Inventions or Improvements.  Licensor agrees to promptly disclose
to Licensee, all Inventions or Improvements invented, discovered or developed by
Licensor and in a stage of development potentially suitable for evaluation,
testing or commercial use.


5.02  Licensee Inventions or Improvements.  (a) Licensee agrees to disclose
promptly to Licensor, all Inventions or Improvements invented, discovered or
developed by Licensee, whether or not any such Invention or Improvement is in a
stage of development potentially suitable for evaluation, testing or commercial
use.  Licensee shall permit Licensor and/or its representatives to inspect, at
mutually convenient times, the operating procedures, process conditions,
material balances, energy consumption, reactant performance, analyses of product
and other internal streams, feedstocks, catalysts and chemicals, chemical
compounds or chemical reactions that are or may be applicable to any such
Invention or Improvement.


(b) Should Licensee, during the term of this Agreement, invent, make, discover
or develop any patentable Invention or Improvement to the Licensed Technology,
Licensee will notify and allow Licensor a period of ninety (90) days to file
patent applications with respect thereto in its own name and at its own expense,
and take such other steps required or necessary to protect its rights in such
Invention or Improvement. In the event that Licensor fails or otherwise elects
not to file patent applications within the  90 days time period, Licensee shall
be entitled, at its option, to proceed to prepare and file any such patent
application, provided that such application lists or identifies both Licensor
and Licensee as joint applicants (as well as assignees of any discovery or
invention forming the basis of such application) and that any patent issued as a
result is issued to Licensee  and Licensor jointly as co-owners.  The parties
will share the costs of any such joint patent applications on an equal basis.


5.03  Ownership; Grant of License.  (a) Except in case Licensee and Licensor
would be co-owner of an Invention of Improvement as per the terms of article
5.02 (b) hereabove, Licensor shall, at all times, have exclusive and unlimited
ownership of all Inventions or Improvements; provided, however, all such
Inventions or Improvements shall, to the extent that they may be used or
practiced in the field of Vegetable Oil Refining Science, be included within the
scope of the rights granted to Licensee under this Agreement.  Upon Licensor’s
written request, Licensee shall assign and transfer to Licensor all of
Licensee’s ownership rights in any Invention or Improvement, including without
limitation any patent, patent application, copyright, trade secret or other
intellectual property right contained therein or arising with respect thereto.


(b) Licensee shall, upon Licensor’s request, take such actions and execute all
documents, and cause its employees and contractors to take all actions and
execute all documents, as are necessary or appropriate to implement the
provisions of this Article V and shall assist Licensor in the preparing, filing,
prosecuting and assigning patents, patent applications, copyrights and other
intellectual property rights and in otherwise securing their protection.

CTI Initials_________  DB Initials ________    
 
4

--------------------------------------------------------------------------------


 
 
ARTICLE VI
OWNERSHIP OF PROPERTY; PATENT FILINGS


6.01  Ownership of Property.  (a) All patents, patent applications, copyrights,
trade secrets and other intellectual property rights in or relating to the
System, any Reactor Skid Unit or the Licensed Technology, in all languages,
formats and media throughout the world, are and shall remain the sole and
exclusive property of Licensor, including without limitation, (1) the Licensor
Primary Patents, Licensor Patent Rights, and Licensor Technical Information, and
(2) all Inventions or Improvements except as provided under 5.02 (b) hereabove ,
and (3) each Process Design Package and any detailed engineering design and any
document contained therein or included as a part thereof, and any drawings,
schematics, blueprints, maps and other documentation, whether in print, digital
or other form, showing the design, configuration and/or engineering of any
Reactor Skid Unit (including the Pilot Plant) or any Nano-Cavitation Reactor, in
each case prepared or developed individually by Licensor or jointly by Licensor
and  Licensee, or any of their respective owners, employees, partners,
representatives or contractors; however, it is expressly acknowledged that any
document and any engineering contained therein, prepared and/or developed by
Licensee to integrate the System, any Reactor Skid Unit or the Licensed
Technology into a specific Site User’s Vegetable Oil process,  is the sole
property of Licensee.  and (4) Licensor’s software (including source code)
included within the Licensed Technology or any Unit, together with the
performance and operating data generated by any Unit (including the Pilot Plant)
or any Nano-Cavitation Reactor.


(b)  Nothing in this Agreement shall be construed or interpreted as assigning or
transferring any portion or aspect of Licensor’s ownership rights in any of the
properties specified or described herein.


6.02  Additional Patent Filings.  (a) In the event that Licensee receives orders
for Reactor Skid Units that will be delivered, installed and operated in
countries other than the United States, Licensee shall promptly consult with
Licensor to determine whether Licensor has filed patent applications or obtained
patents with respect to the Licensed Technology that will provide adequate
protection to Licensor in such country and jurisdiction.  Licensee shall, at its
sole cost, cooperate with and assist Licensor in preparing, filing and
prosecuting any patents or patent applications that Licensor, in its sole
discretion, determines must be filed and prosecuted in foreign jurisdictions in
order to protect its intellectual property.  Licensee shall pay or contribute
fifty percent (50%) of the costs incurred or to be incurred by Licensor in
preparing, filing and prosecuting any such patents or patent applications where
needed and with any governmental authority having jurisdiction therein,
including without limitation any associated filing fees, costs and attorneys’
fees.


(b) Upon Licensor’s request from time to time, Licensee shall either advance
funds to Licensor, or reimburse Licensor for Licensee’s share of fees and costs
incurred in filing, prosecuting and maintaining patents and patent applications
in foreign jurisdictions as provided herein.


ARTICLE VII
LICENSE FEES AND OTHER PAYMENTS


INTENTIONALLY LEFT BLANK


ARTICLE VIII
ASSIGNMENTS AND TRANSFERS


8.01  Non-Transferability.  During the term of this Agreement, neither Party
shall be entitled to assign, convey, sell or otherwise transfer this Agreement
or any interest therein to any Person without the prior written consent of the
other Party.  Any attempted conveyance, transfer, sale, encumbrance or
assignment of this Agreement, either in whole or in part, by either Party shall
be null and void.


8.02  Transfer to New Site User.  Site User may not transfer any Reactor Skid
Unit to any other Person without Licensor’s prior written approval.  If a
transfer is approved in writing by Licensor, Licensee shall, upon receiving
Licensor’s authorization to do so, issue and execute a Site User License with
the new Site User.  Licensee shall promptly notify Licensor of any such transfer
request in advance and shall deliver to Licensor a true and correct copy of each
new Site User License executed by Licensee and any such Site User.
 
CTI Initials ________  DB Initials ________     
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE IX
DURATION AND TERMINATION


9.01 Term and Duration.  (a) Subject to the provisions of Section 9.02, this
Agreement shall become effective as of the Effective Date and shall continue in
full force and effect for an initial period of three (3) years from and after
the Effective Date (the “Primary Term”).  At the end of the Primary Term, this
Agreement shall automatically be extended for additional periods of three (3)
years each (each a “Renewal Term”) provided Licensee fulfills the Minimum Annual
Units for each year of the term as specified in 9.01 (b).


(b) Intentionally Left Blank


(c)  Notwithstanding anything to the contrary herein, after the Primary Term and
during any Renewal Term, either Party shall be entitled to terminate this
Agreement upon at least six (6) months prior written notice to the other Party.


9.02  Termination for Material Default.  (a) Upon Licensor’s notice to Licensee
of any material default under this Agreement, the Parties shall, within thirty
(30) days, attempt to resolve any differences between them and to cure any such
default that exists or may exist under this Agreement.  If a material default
hereunder continues for a period of ninety (90) days following Licensor’s notice
of such default to Licensee without being cured or corrected, Licensor shall
have the right to terminate this Agreement upon notice to Licensee.


(b) Termination of this Agreement hereunder shall not preclude any Party from
pursuing or enforcing any claim it may have for damages or otherwise on account
of any default by any Party.


9.03 Effect of Expiration/Termination.  The expiration or termination of this
Agreement under this Article IX or otherwise shall not (1) relieve Licensee of
its obligations to account for and pay all amounts due Licensor under this
Agreement, (2) affect any rights granted to Site Users that are in full
compliance with the terms of Site User Licenses and any corresponding equipment
leases that remain in effect as of the date of any such termination.


ARTICLE X
  CONFIDENTIALITY AND NON-DISCLOSURE


10.01 Confidentiality and Non-Disclosure.  Each of the Parties agrees that any
Confidential Information developed or acquired by either Party or disclosed or
made available to a Party (or its Affiliates) by the other Party at any time
prior to or during the term of this Agreement, shall be kept strictly
confidential and protected in accordance with the Secrecy & Non-Disclosure
Agreement.
 
CTI Initials ________  DB Initials ________     

 
6

--------------------------------------------------------------------------------

 

ARTICLE XI
USE OF NAMES, MARKS AND LOGOS


11.01  Licensor’s Name, Marks and Logos.  (a) During the term of this Agreement,
subject to Section 11.01(b), Licensee shall be entitled to use Licensor’s name,
marks and logos in materials prepared or used by Licensee to advertise, promote
or market the System or any Reactor Skid Unit under and within the scope of the
rights and license granted to Licensee under this Agreement.  Licensee shall not
publish, use or refer to Licensor’s name, marks or logos in any manner that
would diminish, dilute or compromise its/their commercial value.


(b) All advertising, promotional and marketing materials (printed or in
electronic format) prepared or used by Licensee that either use Licensor’s name,
marks or logos to describe the System or any Reactor Skid Unit must be approved
in writing by Licensor before its/their use or distribution by
Licensee.  Licensee shall not issue any press release or other public
announcement or statement with respect to the existence or terms of this
Agreement or any Site User License, or as to any Reactor Skid Unit, without
Licensor’s prior approval.


11.02  Licensee’s Name, Marks and Logos.  (a) During the term of this Agreement,
subject to Section 11.02(b), Licensor shall be entitled to use Licensee’s name,
marks and logos in materials prepared or used by Licensor to advertise, promote
or market the System, Reactor Skid Units.  Licensor shall not publish, use or
refer to Licensee’s name, marks or logos in any manner that would diminish,
dilute or compromise its/their commercial value.


(b) All advertising, promotional and marketing materials (printed or in
electronic format) prepared or used by Licensor that either use Licensee’s name,
marks or logos to describe the System or any Reactor Skid Unit must be approved
in writing by Licensee before its/their use or distribution by
Licensor.  Licensor shall not issue any press release or other public
announcement or statement with respect to the existence or terms of this
Agreement or any Site User License without Licensee’s prior approval.
11.03  Licensor Branding Requirements.  (a) Licensee may request to have
displayed on each Reactor Skid Unit by Licensor under the terms of this
Agreement, either directly on the Unit or in sign or other display, which is
permanently affixed thereto, the following:


CTI Reactor Skid Unit


Proprietary Design/Technology
Licensed to
n.v. DESMET BALLESTRA GROUP s.a.
by
Cavitation Technologies, Inc.  (w/Logo)
Chatsworth, CA


(b)  Within sixty (60) days after the Effective Date, the Parties will develop
an appropriate platform, format, artwork and graphics to satisfy the Licensor
branding requirement specified above, each of which shall require Licensor’s
final approval.


(c) Any proposed use, presentation or publication by the Parties, or either of
them, of a “co-branded” format, platform or medium for any Reactor Skid Unit, or
in any advertising, promotional or scientific materials or works, shall maintain
adequate separation of the names, marks and logos of the Parties in order to
protect the distinctness and integrity of the marks under Applicable Law and
shall require the prior written approval and consent of each Party.
 
CTI Initials ________  DB Initials ________     

 
7

--------------------------------------------------------------------------------

 

ARTICLE XII
NOTICES


12.01  Notices.  Any notice, payment, request, demand or other communication
hereunder shall be in writing and shall be deemed to have been duly given when 
(i) delivered personally to the Party to be notified; or (ii) upon delivery or
transmittal if sent by facsimile transmission with confirmation that the
facsimile message was received by the facsimile machine of the Party to be
notified, (iii) upon delivery if sent by a overnight carrier; (iv) three
business days after sent by ordinary mail, postage paid, to the party to be
notified,  or (v) five business days after sent by registered or certified mail,
postage paid, to the party to be notified, at the address set forth below. 
Either Party may change its address, facsimile number or representative upon
written notice to the other Party.  A letter duplicating a facsimile
transmission previously marked as received by the facsimile machine of the other
party shall not extend the time by which the notice was given.


(a)  If to Licensor:
 
(b)  If to Licensee:
     
Cavitation Technologies, Inc.
 
n.v. Desmet Ballestra Group s.a.
10019 Canoga Avenue
 
Minervastraat, 1 – B-1930
Chatsworth, California 91311 USA
 
Zaventem, Belgium
Telephone:  (818) 718-0905
 
Telephone: +32 .2. 716 .11.11
Telefax: (818) 718-1176
 
Telefax:  +32 2 716 11 09
Attn:  Roman Gordon, CEO
 
Attn:  Marc Kellens, Group Technical Director



ARTICLE XIII
CONTENT OF AGREEMENT; SCHEDULES


13.01  Integrated Documents.  (a) This Agreement consists of the Preamble,
Articles and Sections contained in the text of this Signature Document, together
with the following Schedules:


Schedule A
 
Definitions
Schedule B
 
General Terms and Conditions
Schedule C
 
Confirmed Order Form
Schedule D
 
Site User License Form
Schedule E
 
Licensor’s Technical Assistance - Rates
Schedule F
 
License Fees and Payment
Schedule G
 
Performance Guarantee
Schedule H
 
Patent Rights



(b) The Schedules listed above and attached hereto, together with documents
referred to therein, are incorporated by reference and made a part of this
Agreement for all purposes.


 IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.


Licensor
 
Licensee
CAVITATION TECHNOLOGIES, INC.
 
N.V. DESMET BALLESTRA GROUP S.A.
         
By: 
   
By: 
 
Name:
 
Name:
Title:
 
Title:
Date:
  
Date:

 
CTI Initials ________  DB Initials ________     


 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
DEFINITIONS


Article 1.  Defined Terms.  Unless the context shall otherwise require,
capitalized terms contained in this Agreement (including each of the Schedules
thereto) shall have the following meanings:


“AAA” means the American Arbitration Association.


“AAA Rules” means the AAA’s Commercial Arbitration Rules, together with the AAA
Optional Rules for Emergency Measures of Protection, in each case as amended and
updated from time to time.


"Affiliate" means, with respect to either Party, a person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Party, with the terms
“control” and “controlled” meaning for purposes of this definition, the power to
direct the management and policies of a person or entity, directly or
indirectly, whether through the ownership of voting securities or a partnership,
membership or other ownership interest, or by contract or otherwise.


“Agreement” means this Marketing & Technology License Agreement. 


“Applicable Law” means all laws, statutes, ordinances, certifications, orders,
decrees, injunctions, permits, agreements, rules and regulations of the United
States or any state thereof, or any governing authority having jurisdiction over
all or any portion of this Agreement or performance of Licensee’s services and
work under this Agreement, or other legislative or administrative action of any
governing authority, or a final decree, judgment or order of any arbitrator,
arbitration panel or a court or the interpretation or application of this
Agreement, including (a) any and all permits, authorizations, certifications, or
other approvals or orders, (b) any codes and standards contained in or required
by Applicable Law, and (c) any Applicable Law related to safety, health or
environmental protection.


 “Confidential Information” means information, data and documents (whether in
print form or capable of being digitally stored and generated), including any
formula, pattern, compilation, program, apparatus, device, drawing, schematic,
method, technique, process or data (including without limitation data generated
by the operation of the Pilot Plant), that (a) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other Persons that can obtain economic
value from its publication, disclosure or use, and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.


For purposes of this Agreement, the term “Confidential Information” consists of
and includes, without limitation, the following:  (1) this Agreement and the
terms and conditions contained herein, together with any notices, communications
or correspondence required or given by the Parties thereunder; (2) the Licensor
Confidential Information, and (3) the Licensee Confidential Information.


“Dispute” has the meaning set forth in Section 5.02 of the General Terms and
Conditions in Schedule B hereto.


“Drawings" means the drawings, diagrams, flow charts or sheets, process data
sheets and other process documents either furnished by Licensor to Licensee, or
developed by Licensee and approved by Licensor, for or in connection with the
marketing, lease, installation, testing, operation and/or maintenance of any
Reactor Skid Unit.


“Effective Date” means the date on which this Agreement shall take effect as
specified in the first or introductory paragraph of this Agreement.
 
CTI Initials ________  DB Initials ________     

 
A-1

--------------------------------------------------------------------------------

 


 “Inventions or Improvements” means any patentable or non-patentable invention,
discovery, technology and information of any type whatsoever, including without
limitation processes, methods, formulae, compositions, devices, operating
techniques, reactants, catalysts, technical information, knowledge, experience,
improvements, modifications, enhancements and Know-How that relate to the
design, fabrication, construction, maintenance or operation of any Reactor Skid
Unit or in the use, practice or commercialization of the  Licensed Technology.
or in making or aiding in the production of degummed vegetable oils that
utilizes, incorporates, derives from, or is otherwise based on the Licensed
Technology, in each case which is discovered, made, designed, developed or
acquired by Licensor or by Licensee, as the case may be, solely or with others,
or used or practiced at or in a Licensed Reactor Unit.  The term “Inventions or
Improvements” includes, without limitation, patents, patent applications,
copyrights, trade secrets and Confidential Information, and the entire scope and
content of the intellectual and tangible property included therein and produced
therefrom.


“Know-How” means all factual and proprietary knowledge, information and
expertise possessed by Licensor, or to which Licensor has rights, relating to or
otherwise useful in (a) the design, fabrication, construction, maintenance or
operation of a Reactor Skid Unit, or (b) the practice of the Licensed
Technology, whether or not such knowledge, information and expertise are
included within (1) the Licensor Patent Rights and the Licensor Technical
Information, (2) any Invention or Improvement, or (3) any patent or patent
application or future patent application, copyright, trademark or other
intellectual property rights; and includes, without limitation, all technical,
chemical, manufacturing, business, financial, formulation and scientific
research data or information, whether or not capable or precise separate
description, and whether or not such information is public or non-public.


“Licensed Technology” means and includes the Licensor Patent Rights and the
Licensor Technical Information; provided, however, the term “Licensed
Technology” shall be limited to the rights granted to Licensee under this
Agreement and to rights granted to each Site User under the terms of a Site User
License and shall not include any of rights with respect to the design and
manufacture of any Reactor Skid Unit or any component or part thereof.


“Licensed Territory” means and includes the following:  Worldwide, except for
Japan.


“Licensee Group” means Licensee and its Affiliates, and each of their respective
officers, directors, and employees, consultants, advisors and representatives.


“Licensor Confidential Information” means (1) the Licensor Technical Information
and the Reactor Information, (2) the Process Design Package, including without
limitation each document and any and all information contained therein, together
with the Drawings, Standards and Specifications and other drawings, charts,
schematics, blueprints, diagrams, standards, specifications and other
information showing or depicting the process design of the Green D Plus Nano
Cavitation Reactor Skid System or any specific Reactor Skid Unit, including the
Pilot Plant; (3) all information, data and documents (whether in print form or
capable of being digitally stored and generated) furnished by Licensor to
Licensee under the terms of this Agreement or prior to the Effective Date that
relate in any way to the Reactor Skid Unit or the Licensed Technology; and all
information, data and documents (whether in print form or capable of being
digitally stored and generated) furnished by Licensee to Licensor, to the
exclusion of Licensee’s Confidential Information, under the terms of this
Agreement, including without limitation all Drawings, Standards and
Specifications and other drawings, charts, schematics, blueprints, diagrams,
standards, specifications and other documents relating in any way to the
engineering, design, fabrication, construction, operation and maintenance of any
Reactor Skid Unit or that contain, show or depict the Licensed Technology or any
aspect thereof.  For purposes hereof, the term “Licensor Confidential
Information” shall not include any information, data or document that is
included within the scope of Licensee’s Confidential Information.
 
CTI Initials ________  DB Initials ________     

 
A-2

--------------------------------------------------------------------------------

 


“Licensor Group” means Licensor and its Affiliates, and each of their respective
officers, directors, employees, consultants, advisors and representatives.


“Licensor Inventions or Improvements” means the Inventions or Improvements
invented, discovered, conceived or acquired by Licensor or any of its
Affiliates.


“Licensor Patent Rights” means all rights with respect to the Licensor Primary
Patents and other patents and patent applications of, issued by, or filed or
prosecuted in, all relevant countries, in all embodiments covered thereby or
included therein, to the extent that the claims include or embody features of or
relating to  (a) the design, fabrication and construction of Reactor Skid Units
(or any component thereof), (b) the Licensed Technology, including without
limitation any process or method, operating technique, apparatus and device
relating thereto, which is or may be useful in the practice thereof, and (c) a
process for the design, fabrication and construction of certain equipment,
reactors, piping and instrument that utilizes a hydrodynamic flow-through nano
cavitation process for aiding in the production of degummed oils; and (d) any
other process, method, operating technique, apparatus or device for
manufacturing, making or aiding in the production of degummed vegetable oils and
other products, fuels, chemicals, formulations, compounds and/or mixtures; in
each case which are acquired by Licensor or are based on or derived from
inventions or discoveries conceived by Licensor in the field of Vegetable Oil
Refining Science prior to termination of this Agreement, to the extent that, and
subject to the terms and conditions under which, Licensor has the right to grant
licenses, immunities or licensing rights, including any obligation by Licensor
to account to and make payment to others. A list of the existing Licensed Patent
Rights is attached to this Agreement as Schedule H.


“Licensor Primary Patents” means the patents and patent applications filed by
Licensor with, or issued to Licensor by, the U.S. Patents and Trademarks Office,
together with any corresponding or equivalent patents or patent applications
issued to or filed by Licensor in any foreign countries or jurisdiction, which
assert claims or reflect or embody features of or relating to (a) the design,
fabrication and construction of Reactor Skid Units (or any component thereof),
(b) the Licensed Technology, including without limitation any process or method,
operating technique, apparatus and device relating thereto, which is or may be
useful in the practice thereof, and (c) a process for the design, fabrication
and construction and operation of certain equipment, reactors, piping and
instrument that utilizes a hydrodynamic flow-through nano cavitation process
which aids in degumming crude vegetable oils; and (d) any other process, method,
operating technique, apparatus or device for manufacturing, making or aiding in
the production of degummed vegetable oils and other products, fuels, chemicals,
formulations, compounds and/or mixtures; in each case which are acquired by
Licensor or are based on or derived from inventions or discoveries conceived by
Licensor in the field of Vegetable Oil Refining Science.


“Licensor Technical Information” means (a) all unpatented information and data
relating to the Licensed Technology, including without limitation all Know-How
and any inventions, trade secrets, formulae, processes, methods, technologies,
operating techniques, apparatuses, reactants, catalysts and other chemicals,
chemical compounds and mixtures, that are or may be useful in practicing the
Licensed Technology, (b) the Reactor Information, and (c) all Inventions and
Improvements.


“Nano Cavitation Reactor” means the proprietary reactors designed and
manufactured in accordance with Licensor’s specifications and integrated into
each Reactor Skid Unit.


“Party” means Licensor or Licensee, or either of them, including each of their
respective successors and any permitted assignees under the terms of this
Agreement.


“Performance Guarantee” means the performance criteria that each Reactor Skid
Unit must achieve or satisfy during performance tests conducted prior to
handover of the Unit to the Site User as specified in Section 1.03 of Schedule B
hereto and as set forth in Schedule G hereto.
 
CTI Initials ________  DB Initials ________     

 
A-3

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, partnership (including both
general and limited partnerships), limited liability company, firm, association,
trust, government, governmental agency, instrumentality, political subdivision
or other legal entity other than the Parties.


“Pilot Plant” means the limited scale pilot plant previously designed by
Licensor and constructed or assembled by Licensor.


“Primary Term” means the initial term of this Agreement set forth in Section
9.01.


“Process Design Package” means the comprehensive design package for the Reactor
Skid Units, including without limitation drawings, schematics, flow charts,
diagrams and documents depicting process design; reactor, piping and
instrumentation diagrams; process data sheets for equipment; instrumentation
data sheets; safety value data sheets; logic diagrams; graphic displays;
performance data; and technical or operating manuals; in each case which are in
tangible print or that are or may be electronically stored and retrieved by any
means and relate to the design, fabrication, construction, installation,
operation and maintenance of the Units.


“Reactor Information” means all information, including without limitation, all
data, processes, plans, specifications, flow sheets, designs, diagrams and
drawings relating in any way to the design, fabrication, construction, or
operation of any Nano-Cavitation Reactor.


“Reactor Skid Unit” or “Unit” means each processing unit or facility designed
and constructed in accordance with and utilizing Licensor’s proprietary Green D
Plus Nano Cavitation Reactor Skid System, consisting of certain equipment,
piping, instrumentation and other components (including one or more
Nano-Cavitation Reactors) designed, fabricated and constructed in accordance
with the Product Design Package, whether constructed for demonstration or
commercialization purposes, which uses a hydrodynamic flow-through nano
cavitation technology in making, generating or aiding in the production of
degummed vegetable oils.


“Renewal Term” has the meaning set forth in Section 9.01 of this Agreement.


“Secrecy & Non-Disclosure Agreement” means the Secrecy & Non-Disclosure
Agreement executed by and between the Parties simultaneously herewith.


“Site User License” means the license to use, maintain and operate one or more
Reactor Skid Units substantially in the form of the Site User License set forth
in Exhibit D hereto.


“Site User” means any Person that has received, accepted and executed a Site
User License with respect to one or more Reactor Skid Units.


“Specifications” means the items, criteria, data and requirements governing the
design, fabrication, construction, installation, performance, operation and/or
maintenance of the Reactor Skid Units, including without limitation the detailed
specifications developed by Licensee and approved by Licensor, in each case
shall be part of or be consistent with the Process Design Package.    


“Standards” means any and all codes, standards or requirements set forth or
specified in this Agreement or under Applicable Law, relating to Licensee’s
design, construction, installation and operation of any Reactor Skid Unit.  In
the event of any conflict between any of the Standards, the Standard containing
or including the higher performance standard shall apply.
 
CTI Initials ________  DB Initials ________     

 
A-4

--------------------------------------------------------------------------------

 


“Vegetable Oil” means any natural oils (virgin and/or used) derived from plants
and other related organic materials (excluding crude oil and other hydrocarbon
based minerals and substances), including any products, materials and other
substances derived therefrom.


“Vegetable Oil Processing Facilities”” means any plant or facility located at a
geographic site or location within the Licensed Territory which is designed,
constructed and is or will be operated for the purpose of processing vegetable
oils.


“Vegetable Oil Science” means the use of a process known as “degumming” or any
other process or method for the processing of natural oils (virgin and/or used)
derived from plants and other organic materials (excluding crude oil and other
hydrocarbon based oils, minerals and substances) and includes, without
limitation, the teachings and claims set forth in the Licensor Primary Patents.


[END OF SCHEDULE A]
 
CTI Initials ________  DB Initials ________     

 
A-5

--------------------------------------------------------------------------------

 


SCHEDULE B
GENERAL TERMS AND CONDITIONS


Article 1.  Warranties; Performance Guarantee; Limitations on Liability.


1.01 Licensor’s Warranties; Limitations.
(a) Licensor warrants that, at the time each Nano-Cavitation Reactor or Reactor
Skid Unit delivered to Licensee or a Site User, as the case may be, will perform
in accordance with Licensor’s performance specifications.


  (b) If, at any time during a one (1) year period after startup of any Reactor
Skid Unit, it is discovered that the Unit (or any component or part thereof)
does not meet the foregoing warranties, Licensee shall, at no cost to Licensor,
promptly perform or arrange for the performance of any remedial work or services
required to make the Unit conform to such warranties.


1.02  Performance Guarantee.  (a) Prior to the handover of each Reactor Skid
Unit to the Site User(s), Licensee shall conduct a performance test on each
Unit, utilizing the American Society of Mechanical Engineers’ testing
methodology and deploying steady state testing, for the purpose of determining
whether the Unit’s performance achieves or satisfies the Performance Guarantee
set forth in Schedule G hereto.  If the Unit, during performance testing,
achieves the criteria specified in the Performance Guarantee, Licensee shall
promptly issue to the Site User(s) an inspection and performance test
certificate confirming that the Performance Guarantee has been satisfied.  Each
such certificate shall be signed by Licensee and the Site User and shall be
conclusive evidence that the Unit achieved and satisfied the Performance
Guarantee.  Upon delivery of the original certificate to the Site User, one (1)
copy will be delivered to Licensor with one (1) or more copies retained by
Licensee.


  (b) If the performance testing of any Reactor Skid Unit prior to handover
fails to achieve or satisfy the Performance Guarantee, Licensor shall (1)
promptly perform or arrange for the performance of any remedial work or services
required for the Unit to satisfy the Performance Guarantee, and (2) conduct such
additional performance tests to verify that the Performance Guarantee has been
satisfied.  Licensor shall be responsible for the cost of any performance
re-test, including costs associated with securing and storing feedstocks.


1.03  Limitation on Damages.  (a) Except for violations of Section 4.03 of this
Agreement or as set forth in Section 5.02(c) of this Schedule B, NEITHER PARTY
SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING WITHOUT LIMITATION, LOST
PROFITS OR SAVINGS, REGARDLESS OF THE FORM OF ACTION GIVING RISE TO SUCH A CLAIM
FOR SUCH DAMAGES, WHETHER IN CONTRACT OR TORT, OR OTHERWISE, INCLUDING WITHOUT
LIMITATION NEGLIGENCE, EVEN IF LICENSOR OR LICENSEE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


(b) THE AGGREGATE LIABIITY OF LICENSOR FOR ANY REASON AND UPON ANY CLAIM OR
CAUSE OF ACTION BASED ON OR ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED TO
THE AGGREGATE AMOUNT OF LICENSE FEES, RENTS AND ROYALTIES PAID TO LICENSOR UNDER
THIS AGREEMENT.  THIS LIMITATION APPLIES TO ALL CLAIMS OR CAUSES OF ACTION IN
THE AGGREGATE, INCLUDING WITHOUT LIMITATION BREACH OF CONTRACT, INDEMNITIES,
NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATIONS, CLAIMS FOR FAILURE TO EXERCISE
DUE CARE IN THE PERFORMANCE OF SERVICES HEREUNDER OR IN THE SELECTION, DIRECTION
OR SUPERVISION OF ANY MANUFACTURER OR FABRICATOR OF EQUIPMENT OR ANY VENDOR OF
SOFTWARE.
 
CTI Initials ________  DB Initials ________     

 
B-1

--------------------------------------------------------------------------------

 


HOWEVER, THE LIMITATION STATED UNDER THIS SECTION 1.03 (b) DOES NOT APPLY IN
CASE OF INFRINGEMENT OR CONTRIBUTORY INFRINGEMENT OF PATENTS OR COPYRIGHTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS RELATING TO OR ARISING FROM ANY REACTOR SKID
UNIT OR THE LICENSED TECHNOLOGY AND ASSERTED BY ANY THIRD PARTY AGAINST THE
LICENSEE OR AGAINST ANY SITE USER .


IF IT APPEARS THAT THE CLAIM FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHT CAN
BE SOLVED BY THE PAYMENT OF AN INDEMNITY OR FEE OR ROYALTY TO THE AGGRIEVED
THIRD PARTY CAN BE SOLVED BY THE PAYMENT OF AN INDEMNITY OR FEE OR ROYALTY TO
THE AGGRIEVED THIRD PARTY, LICENSOR SHALL SUPPORT THE PAYMENT OF SUCH INDEMNITY,
FEE OR ROYALTY.
 
Article 2.  Indemnification.


2.01 Licensor’s Indemnity.  (a) LICENSOR AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS THE LICENSEE GROUP FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, SUITS, DAMAGES, LOSSES, AND LIABILITY (INCLUDING WITHOUT LIMITATION
LITIGATION COSTS AND REASONABLE ATTORNEYS’ FEES) ON ACCOUNT OF:


(1) ANY BREACH OR VIOLATION OF LICENSOR’S REPRESENTATIONS OR WARRANTIES UNDER
THIS AGREEMENT; AND


(2) ANY CLAIMED OR ACTUAL INFRINGEMENT OR CONTRIBUTORY INFRINGEMENT OF PATENTS
OR COPYRIGHTS RELATING TO OR ARISING FROM THE REACTOR SKID UNIT OR THE LICENSED
TECHNOLOGY;


(b) NOTWITHSTANDING THE FOREGOING, LICENSOR’S INDEMNITY HEREIN SHALL NOT EXTEND
TO OR INCLUDE LICENSEE’S PROPRIETARY EQUIPMENT, TECHNOLOGY OR SOFTWARE THAT DO
NOT CONFORM IN ALL RESPECTS WITH THIS AGREEMENT, THE PROCESS DESIGN PACKAGE, AND
LICENSOR’S SPECIFICATIONS.


HOWEVER, THE LIMITATION STATED UNDER THIS SECTION 1.03 (b) DOES NOT APPLY IN
CASE OF INFRINGEMENT OR CONTRIBUTORY INFRINGEMENT OF PATENTS OR COPYRIGHTS OR
OTHER INTELLECTUAL PROPORTY RIGHTS RELATING TO OR ARISING FROM THE REACTOR SKID
UNIT OR THE LICENSED TECHNOLOGY AND ASSERTED BY ANY THIRD PARTY AGAINST THE
LICENSEE OR AGAINST SITE USER .


IF IT APPEARS THAT THE CLAIM FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHT CAN
BE SOLVED BY THE PAYMENT OF AN INDEMNITY OR FEE OR ROYALTY TO THE AGGRIEVED
THIRD PARTY CAN BE SOLVED BY THE PAYMENT OF AN INDEMNITY OR FEE OR ROYALTY TO
THE AGGRIEVED THIRD PARTY, LICENSOR SHALL SUPPORT THE PAYMENT OF SUCH INDEMNITY,
FEE OR ROYALTY;
 
CTI Initials ________  DB Initials ________     

 
B-2

--------------------------------------------------------------------------------

 
 
2.02 Licensor’s Indemnity; Limitations.  LICENSOR’S TOTAL OBLIGATION AND
LIABILITY TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE LICENSEE GROUP, OR ANY OF
THEM, UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 1.03 OF THIS SCHEDULE B.


2.03 Licensee’s Indemnity.  (a) LICENSEE AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS THE LICENSOR GROUP FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, SUITS, DAMAGES, LOSSES, AND LIABILITY (INCLUDING WITHOUT LIMITATION
LITIGATION COSTS AND REASONABLE ATTORNEYS’ FEES) ON ACCOUNT OF:
 
(1) ANY PERSONAL INJURY, DISEASE OR DEATH OF ANY PERSON (S),  OR DAMAGE TO OR
LOSS OF PROPERTY, CAUSED BY OR ARISING OUT OF THE PERFORMANCE OF LICENSEE’S
SERVICES AND WORK UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY INJURY,
DEATH OR PROPERTY DAMAGE CAUSED BY OR ATTRIBUTABLE TO (1) THE NEGLIGENCE OF
LICENSEE, ITS SUBCONTRACTORS, INVITEES OR SUPPLIERS (INCLUDING WITHOUT
LIMITATION THE RESPECTIVE EMPLOYEES, CONTRACTORS OR AGENTS OF THE FOREGOING); OR
(2) WHERE LIABILITY WITH OR WITHOUT FAULT IS STRICTLY IMPOSED BY OPERATION OF
LAW;
 
(2) ANY FAILURE BY LICENSEE TO COMPLY WITH APPLICABLE LAW, INCLUDING WITHOUT
LIMITATION, FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS WHICH MAY BE
APPLICABLE TO OR IMPOSED IN CONNECTION WITH PERFORMANCE OF LICENSEE’S SERVICES
AND WORK UNDER THIS AGREEMENT, WITHOUT REGARD TO WHETHER LICENSEE’S ACTIONS MAY
HAVE RESULTED IN STRICT LIABILITY IMPOSED BY OPERATION OF LAW;
 
(3) LIENS AND OTHER CLAIMS ARISING FROM WORK PERFORMED BY LICENSEE’S
SUBCONTRACTORS OR FROM MATERIALS SUPPLIED TO LICENSEE; AND
 
(4) ANY (i) BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF LICENSEE
CONTAINED HEREIN, AND (ii) ANY CLAIM OR LOSS (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS’ FEES) ASSERTED OR INCURRED BY ANY MEMBER OF THE LICENSOR
GROUP IN DEFENSE OR IN ENFORCING OR ASSERTING CLAIMS FOR INDEMNITY OR INSURANCE
PROTECTION UNDER THIS AGREEMENT.


2.04 Licensee’s Indemnity; Insurance Limitation.  Licensee’s indemnity
obligations herein shall be limited by, the Insurance coverage maintained by
Licensee under Article 3 of this Schedule B.


2.05 Notice of Claims; Assistance.  Each Party will promptly advise the other
Party in writing of any demand, claim, proceeding, action or lawsuit alleging
infringement of any patent or copyright relating to any Reactor Skid Unit or the
Licensed Technology or of unauthorized disclosure, communication or
transportation of Confidential Information.  Each Party will render all
reasonable assistance that may be required by the other Party in the defense of
any claim or lawsuit as to which a Party owes a defense and indemnity obligation
hereunder; in each case, the indemnified Party shall have the right to be
represented therein by advisory counsel of its selection and at its expense.
 
CTI Initials ________  DB Initials ________     
 
B-3

--------------------------------------------------------------------------------


 
2.06 Settlement and Compromise.  (a) In the event of any claim or lawsuit for
patent infringement and/or misappropriation for which Licensor owes a duty of
indemnification, Licensor shall have the obligation, if and to the extent such
claim or lawsuit can be settled that way, at Licensor’s expense, to either (1)
provide designs, specifications and/or operating conditions and make
modifications to any Reactor Skid Unit (or any component or part thereof) that
would avoid such infringement and/or misappropriation without degrading the
economics or performance of the Unit(s), or (2) acquire the right to continue
using the design, construction and operating conditions which are the subject of
such infringement and/or misappropriation.


(b) Except as provided in Section 2.06(a) above, a Party shall not settle or
compromise any claim or lawsuit for which a defense and/or an indemnity
obligation is owed hereunder without the indemnified Party’s written consent if
the settlement or compromise obligates the indemnified Party to make any payment
or relinquish or waive any property or contractual right under such settlement
or compromise.


Article 3.  Compliance with Law.


3.01 Compliance; Applicable Law.  This Agreement is made subject to, and each of
the Parties expressly shall comply with, all applicable laws, rules,
regulations, ordinances and codes in the countries, territories and other
jurisdictions in which they transact business insofar as they may be applicable
to the terms and conditions of this Agreement.


Article 4.  Governing Law and Dispute Resolution.


4.01 Governing Law.  This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be governed by and construed under the laws of the State of California
(USA) without regard to the choice of laws principles thereof.


4.02      Dispute Resolution.  (a) In the event of any claim, controversy or
dispute between the Parties arising out of or in any way relating to this
Agreement (each a “Dispute”), the Parties shall make a good faith effort to
resolve the Dispute amicably through settlement and compromise.  If the Parties
are unable to resolve a Dispute, the Dispute shall be finally and exclusively
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) under its Commercial Arbitration Rules and the AAA Optional
Rules for Emergency Measures of Protection (the “AAA Rules”).  Unless otherwise
agreed by the Parties in writing, arbitration of Disputes shall be conducted at
the AAA’s offices in Los Angeles, California.


(b) The decision or award of the arbitrators shall be in writing and shall state
their detailed reasoning for the award.  Discovery of evidence shall be
conducted expeditiously by the Parties, bearing in mind the Parties’ desire to
limit discovery and to expedite the decision or award of the arbitrators at the
most reasonable cost and expense of the Parties.  Judgment upon an award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction or application may be made to such court for a judicial acceptance
of the award and/or an order of enforcement, as the case may be.


(c) In any arbitration or litigation between the Parties, neither Party shall be
liable for or assert any claim for consequential, incidental, special or
punitive damages unless it is determined that a Party (1) intentionally and
knowingly breached or violated this Agreement, or (2) willfully ignored or
disregarded any emergency relief obtained by a Party hereunder.  Each Party
shall pay all its own costs and expenses incurred in any such
arbitration/litigation, including attorneys’ fees and the fees and expenses of
its experts and witnesses.


CTI Initials ________  DB Initials ________     

 
B-4

--------------------------------------------------------------------------------

 


(d) Each Party acknowledges that the unauthorized disclosure of Confidential
Information may cause irreparable harm and significant injury that may be
difficult to ascertain.  Each Party therefore agrees that emergency relief
((including without limitation temporary restraining orders, temporary or
permanent injunctive relief, specific performance or similar relief), in
addition to other legal and equitable relief, are appropriate remedies for any
actual or threatened violation or breach of confidentiality obligations
contained in this Agreement and/or the Secrecy & Non-Disclosure Agreement and
may be obtained by a Party on an emergency basis from a single arbitrator
designated by AAA under AAA’s Optional Rules for Emergency Measures of
Protection.  The Parties agree that, in any arbitral action or claim submitted
to AAA hereunder for emergency relief, the Party initiating the claim or request
for relief shall not be required to demonstrate that it has no adequate remedy
at law in respect of the relief sought and shall not be required to post a bond
or other security.


Article 5.  Additional Provisions.


5.01 Amendment and Waiver.  This Agreement may be amended, and waivers under
this Agreement may be granted, only by a written instrument signed by both
Parties.  Failure of either Party, at any time or from time to time, to exercise
any of its rights under this Agreement or to insist upon strict performance of
the other Party's obligations hereunder shall not be deemed a waiver of or to
limit any of such rights or obligations with respect to any subsequent
occurrence.


5.02 Invalidity.  Should any part or provision of this Agreement be held
unenforceable or in conflict with the laws of the United States of America or
any state thereof, or of any foreign country, the validity of the remaining
parts or provisions shall not be affected by such decision or holding.


5.03 Third Parties.  The Parties intend to confer no benefit or right on any
Person not a party to this Agreement.  No Person shall have the right to claim
the benefit of any provision hereof as a third party beneficiary of any such
provision.


5.04 Relationship of Parties.  Nothing in this Agreement shall be deemed to
create an agency, joint venture, partnership, franchise or similar relationship
between the Parties.  Each Party shall conduct all business in its own name as
an independent contractor and neither Party shall be liable for the
representations, acts, or omission of the other Party. 


5.05 Required Currency.  All payments shall be made in U.S. Dollars, and payment
obligations shall not be discharged by an amount paid in another currency,
whether pursuant to a judgment or otherwise.


5.06 Rights, Powers, Remedies Cumulative; Waiver; Time.  Each and every right,
power and remedy specified in this Agreement shall be cumulative and in addition
to every other right, power and remedy existing now or hereafter at law, in
equity or by statute.  Each and every right, power and remedy may be exercised
from time to time and as often and in such order as may be deemed expedient by a
Party.  The exercise of any right, power or remedy shall not be construed to be
a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy. 


5.07 Integration.  This Agreement, together with the Secrecy & Non-Disclosure
Agreement, embodies the entire agreement of the Parties and merges all prior
oral and written agreements between the Parties with respect to subject matter
hereof.  No stipulation, agreement, representation or understanding of the
Parties shall be valid or enforceable unless contained in this Agreement or the
Secrecy & Non-Disclosure Agreement, or in a subsequent written agreement signed
by the Parties.


5.08 Counterparts.  This Agreement may be executed in several counterparts, and
all copies so executed shall constitute but one and the same agreement, which
shall be binding on all the Parties notwithstanding that less than all of the
Parties, may have signed the original or the same counterpart.
[END OF SCHEDULE B]


CTI Initials ________  DB Initials ________     


 
B-5

--------------------------------------------------------------------------------

 

SCHEDULE C


CONFIRMED ORDER FORM


[Date]


To:
Cavitation Technologies, Inc.
   
10019 Canoga Avenue
   
Chatsworth, California 91311 USA
CONFIRMED ORDER # __________
 
Attn: Mr. Roman Gordon, CEO
 



Re:
Green D Plus Nano Cavitation Reactor Skid System
 
Marketing & Technology License Agreement dated _______, 2010
 
Reactor Skid Unit Order & Request for Site User License and Equipment Lease



Product/Equipment Order:  One (1) Green D Plus Nano Cavitation Reactor Skid Unit


Company, Plant, Bank and Leasing Company Information
Date:
             
Company Name (Site User)  
   
Plant Name
 
Contact Name
   
Contact Name
 
Address
   
Address
 
Address Cont.
   
Address Cont.
 
City
   
City
 
State or Province
   
State or Province
 
Zip Code or Mail Stop
   
Zip Code or Mail Stop
 
Country
   
Country
 
Phone Number
   
Phone Number
 
Fax Number
   
Fax Number
 
Email
   
Email
 
Web Site
   
Web Site
       
Banking Information
   
Leasing Company Information  
 
Contact Name
   
Contact Name
 
Address
   
Address
 
Address Cont.
   
Address Cont.
 
City
   
City
 
State or Province
   
State or Province
 
Zip Code or Mail Stop
   
Zip Code or Mail Stop
 
Country
   
Country
 
Phone Number
   
Phone Number
 
Fax Number
   
Fax Number
 
Email
   
Email
 
ABA Number
   
ABA Number
 
Web Site
   
Web Site
 



CTI Initials ________  DB Initials ________     

 
C-1

--------------------------------------------------------------------------------

 


Reactor Skid Unit Application and Specifications
Reactor Skid Unit Application:
         
Oil type
Crude
Degummed
 
Comments
       
Feed rate:
Lbs/Hr
Kgs/Hr
 
Voltage
Hz
           
Location specific electrical and safety codes and standards.
 
Installation point:
           
Dosing in place
% added
Strength
% excess
Type
 
Acid
         
Caustic
         
Water
         
Incoming Oil
Min.
Max.
Unit
   
FFA
   
%
   
Total P
   
ppm
   
Ca
90
 
ppm
   
Mg
130
 
ppm
   
Fe
2
 
ppm
   
Cu
0.030
 
ppm
   
Lovibond Color
   
Red
   
Lovibond Color
   
Yellow
   
Post Degumming
Min.
Max.
Unit
   
FFA
   
%
   
Total P
   
ppm
   
Ca
90
 
ppm
   
Mg
130
 
ppm
   
Fe
2
 
ppm
   
Cu
0.030
 
ppm
   
Lovibond Color
   
Red
   
Lovibond Color
   
Yellow
   
Current Process
Yes
No
     
Water Degum
         
Acid Degum
         
Chemical Refine
         
Physical Refine
         
Gums
%
AI
     
For Lecithin
         
For Animal Feed
         



Please acknowledge receipt of this Order and authorize issuance of Site User
License at your earliest convenience.


Should you have any questions, contact ________________ at __________.


[END OF SCHEDULE C]


CTI Initials ________  DB Initials ________     

 
C-2

--------------------------------------------------------------------------------

 
 
SCHEDULE D
SITE USER LICENSE FORM


This SITE USER LICENSE (“User License”) is being issued effective ________,
____, by CAVITATION TECHNOLOGIES, INC., Nevada (U.S.) Corporation, having
offices at 10019 Canoga Avenue, Chatsworth, California 91311, and acting through
n.v. DESMET BALLESTRA GROUP s.a., corporation, having an office at
______________ (“DBG”), to _______________, a ____________ corporation, having
offices at _________________ (“Site User”).


WITNESSETH


1.  Product/System.  Under the terms of an Equipment Lease being submitted to
you for execution with this Site User License, Site User has agreed to lease the
following:


Green D Plus Nano Cavitation Reactor Skid Unit


(hereinafter “Reactor Skid Unit”).  The Reactor Skid Unit will be delivered to
Site User and installed at or integrated into a vegetable oil extraction,
production or refining facility located at _____________, ____________,
_________________ (the “Site Location”).  The Reactor Skid Unit is based on a
proprietary system developed by Licensor and utilizes a unique hydrodynamic
flow-through NANO cavitation technology that aids in the degumming of crude
vegetable oils.


2.    Grant of User Right.  (a) This User License grants to Site User a
non-exclusive, non-transferable right to operate the Reactor Skid Unit at the
Site Location for the production and refining of degummed vegetable oils.  In
return for this right of use, Site User agrees that the Reactor Skid Unit will
be (1) operated solely for the purpose of producing degummed vegetable oils, (2)
maintained at the Site Location and will not be dismantled, relocated or removed
from the Site Location without first notifying DBG in writing, and (3) operated
and maintained in accordance with the specifications, standards and instructions
contained in the technical or user manuals delivered by DBG to Site User upon
handover of the Reactor Skid Unit(s).


(b) Site User agrees to protect the proprietary technology and software used in
operating the Reactor Skid Unit and will not modify, alter, attempt to “reverse
engineer”, or otherwise tamper with the Reactor Skid Unit or its technology or
software without DBG’s prior written consent.


3.  Proprietary Reactor Skid Unit.  (a) The Reactor Skid Unit delivered and
installed at the Site Location.  Site User agrees that (1) the Reactor Skid Unit
will not be dismantled, relocated or removed from the Site Location without
DBG’s prior written consent, and (2) Site User will not, and agrees to use all
available efforts to ensure that other persons or companies will not, modify,
alter, attempt to “reverse engineer”, or otherwise tamper with the Reactor or
its proprietary technology or software without DBG’s prior written consent.


(b) Tampering with or removing the wire security seal on the Reactor Skid Unit
will void the warranties for the Reactor Skid Unit and the Components thereof.


4.  Maintenance of Reactor Skid Unit.  Site User will maintain the Reactor Skid
Unit, at its expense, in good working order, repair, condition and appearance,
and will protect the Reactor Skid Unit from deterioration, other than normal
wear and tear from operations, and from damage, loss or destruction.  Site User
will perform all calibrations, adjustments and preventative maintenance on the
Reactor Skid Unit in accordance with the technical or user manuals delivered by
DBG to Site User upon handover of the Reactor Skid Unit.


CTI Initials _______    DB Initials ________    

 
D-1

--------------------------------------------------------------------------------

 

5. Losses or Destruction.  Risk of loss of the Reactor Skid Unit will pass to
Site User upon the date of delivery to Site User.  If the Reactor Skid Unit or
the Reactor is lost, stolen or damaged, Site User will promptly notify DBG.  In
such event, DBG will, if requested by Site User and at Site User’s cost, obtain
and install a replacement Reactor Skid Unit or other component for the Unit.


6.  Transfer of Reactor Skid Unit.  Unauthorized transfer of the Reactor Skid
Unit is prohibited.  If Site User wishes to transfers the Reactor Skid Unit,
Site User will promptly notify DBG of the desired transfer.  Upon receiving Site
User’s notice and the name/address of the person or company to which the Unit is
to be transferred and upon acceptance of the terms of the Operating Lease and
approval by the lease company, DBG notify CTI for approval to issue a new Site
User License to the new lessee(s).  No right of lease, license or sublicense of
the user rights granted herein is authorized except in conjunction with the
operation of the Reactor Skid Unit.


 7.  Notice/Contact   If any operational or maintenance problem is encountered
with the Reactor Skid Unit; please immediately contact DBG as follows:


If Site User is in agreement with the foregoing, please so indicate by signing
this User License in the space(s) designated below and returning a signed copy
to us at your earliest convenience.




 
Sincerely,
 
Desmet Ballestra Group
 
n.v. Desmet Ballestra Group, s.a.
     
By:
 



Agreed to and accepted this ___ day of ____, 2___


_______________________ [Site User]


_______________________ [Site User]
 
[END OF SCHEDULE D]
 
CTI Initials _______    DB Initials ________    
 
D-2

--------------------------------------------------------------------------------


 
SCHEDULE E
TECHNICAL ASSISTANCE/SUPPORT - RATES


Technical assistance and support provided by Licensor from time to time under
the provisions of Article IV of this Agreement shall be charged at the rate of $
1,500 per man day, together with payment or reimbursement of costs and expenses
as specified therein.


[END OF SCHEDULE E]
 
CTI Initials _______    DB Initials ________    
 
E-1

--------------------------------------------------------------------------------


 
SCHEDULE F
OPERATING LEASE


 
1.
Operating Lease.  The Operating Lease will be provided by PNB or other leasing
company as directed by the Licensee.  Licensor may direct the Licensee as to
which Leasing companies are available to Site User in their country or region.



 
2.
Cost Basis. Licensor will advise Licensee of the Cost basis for the Operating
Lease and Licensee will advise the Site User of the Cost basis.   The Cost Basis
will be provided by the Licensor to the Licensee and will be based on the Lease
Term, Reactor Skid Unit Model, capacity, manufacturing and other costs.



 
3.
Lease Application. Site User will apply for the Operating Lease as instructed by
Leasing Company.



 
4.
Lease Payment Amount.  The Lease Payment Amount is determined by the Leasing
Company and is based on the Cost Basis and Lease Term.



 
5.
Lease Terms.  The Lease Terms available are determined by the Leasing Company.



 
6.
Lease Approval.  Leasing Company will notify Licensor of Lease
Approval.  Licensor will notify Licensee of Lease Approval.



 
7.
Lease Payments.  Lease Payments will be made by Site User to the Leasing
Company.  The leasing Company will pay the Licensor. The Licensee bears no
responsibility for such Lease Payments.



 
8.
Lease Revenue Sharing. Licensor agrees to pay Licensee 10% of gross lease
revenues.

 
[END OF SCHEDULE F]


CTI Initials _______    DB Initials ________    
 
F-1

--------------------------------------------------------------------------------


 
SCHEDULE G


PERFORMANCE GUARANTEE


1.01.  Performance Test.  (a) After mechanical completion, upon request of the
Licensee and prior to Licensor’s handover of a Reactor Skid Unit to the Licensee
or Site User, Licensor shall arrange and conduct a performance test on such Unit
to determine whether it will achieve or satisfy the Performance Guarantee
specified below.  Prior to initiating a performance test on any Reactor Skid
Unit, Licensee shall notify Licensor of a scheduled performance test with
respect to a Unit at least ten (10) days before the test is conducted in order
to give Licensor an opportunity to arrange for one or more representatives to
conduct such test.


(b) Performance tests conducted as specified herein shall adhere to the
following testing protocol:


1.  Testing Methodology – American Oil Chemists Society;
2.  Testing Equipment – Licensor will arrange at its cost;
3.  Operating Conditions – Steady state testing over period of at least 72
hours;


1.02 Performance Guarantee.  The performance test conducted by Licensor with
respect to each Reactor Skid Unit must demonstrate that, during the test period,
the Unit’s performance achieved contractual performance.



[END OF SCHEDULE G]
 
CTI Initials _______    DB Initials ________    
 
 
G-1

--------------------------------------------------------------------------------

 

SCHEDULE H
 
INTENTIONALLY LEFT BLANK
 
CTI Initials _______    DB Initials ________    
 
 
H-1

--------------------------------------------------------------------------------

 